SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
*48Plaintiff-Appellant Shawn Green (“Appellant”), currently incarcerated and proceeding pro se, sued Defendants-Appellees (“Appellees”) pursuant to 42 U.S.C. § 1983, alleging that his federal and state constitutional rights had been violated in connection with prison disciplinary proceedings against him. The district court granted Appellees’ motion for summary judgment as to all claims, finding that no triable issues of fact had been raised as to claims against the individual defendants, and that the Eleventh Amendment barred suit against the State defendant. We find no error in the dismissal of plaintiffs’ claims for substantially the reasons stated by the court below. We therefore AFFIRM the judgment of the district court.